

114 S1859 IS: Assuring Contracting Equity Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1859IN THE SENATE OF THE UNITED STATESJuly 23, 2015Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo assure equity in contracting between the Federal Government and small business concerns, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Assuring Contracting Equity Act of 2015. 2.Federal contracting goals (a)Increase in certain goalsSection 15(g)(1)(A) of the Small Business Act (15 U.S.C. 644(g)(1)(A)) is amended—
 (1)in clause (i), by striking not less than 23 percent and inserting not less than 25 percent; (2)by striking not less than 5 percent each place that term appears and inserting not less than 10 percent; and
 (3)by striking not less than 3 percent each place that term appears and inserting not less than 6 percent. (b)Limitation on number of categories for which a small business may qualifySection 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the end the following:
				
					(4)Limitation on number of categories for which a small business may qualify
 (A)DefinitionIn this paragraph, the term specified category means small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.
 (B)LimitationExcept as provided in subparagraph (C), a Federal agency may include a business concern in not more than 2 specified categories for purposes of determining whether the Federal agency has met the Government-wide goals under this subsection for the award of contracts to business concerns in specified categories.
 (C)Rule of constructionA Federal agency may not include a small business concern that is participating in the program under section 8(a) in any specified category except the category small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of determining whether the Federal agency has met the Government-wide goals under this subsection for the award of contracts to business concerns in specified categories..
 3.Improving transparency to assist small business concernsSection 15(h)(2) of the Small Business Act (15 U.S.C. 644(h)(2)) is amended— (1)in subparagraph (E)(viii)(VIII), by striking and at the end;
 (2)in subparagraph (F), by striking the period at the end and inserting ; and; and (3)by adding at the following new subparagraph:
				
 (G)for the Federal Government, the percentage of participation by small business concerns for the total value of all prime contract awards and subcontract awards for a fiscal year, including the value of each prime contract and subcontract awarded for the fiscal year..
 4.Compliance with small business subcontracting goalsThe Administrator of the Small Business Administration shall consult with the heads of other Federal agencies to develop and implement standards for procurement officers to take into consideration the past compliance of potential contractors with small business subcontracting goals when making contract awards.